Case 1:19-mj-00333-LB Document 1 Filed 04/10/19 Pagee,i 911 Eagetpl%l

AB:KCB

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK
__________________ X

UNITED sTATEs oF AMERICA PRE-ARRAIGNMENT
CoMPLAINT
- against -
(T. 21, u.s.C., §§ 952(&) and 960(a)(1))
\_/ FRANKLIN DELANo BRooKs,

No. l9-MJ-333

Defendant. \ q€d¢/UAJ ia[_£“d,b\ol 4r()0wb)i'€@
__________________ X

EASTERN DISTRICT OF NEW YORK, SS:

THOMAS JACQUES, being duly sworn, deposes and states that he is a
Special Agent With the United States Depaitinent of Horneland Security, Irnrnigration and
Customs Enforcement, Homeland Security Investigations (“HSI”).

Upon information and belief, on or about April 9, 2019, Within the Eastem
Disti‘ict of New York, the defendant FRANKLIN DELANO BROOKS did knowingly and
intentionally import a controlled substance into the United States from a place outside
thereof, Which offense involved a substance containing cocaine, a Schedule ll controlled
substance

(Title 21, United States Code, Sections 952(a) and 960(a)(l))

Case 1:19-mj-00333-LB Document 1 Filed 04/10/19 Page 2 of 3 Page|D #: 2

The source of your deponent’s information and the grounds for his belief are
as follows:'

1. On or about April 9, 2019, the defendant FRANKLIN DELANO
BROOKS arrived at John F. Kennedy International Airport (“JFK”) in Queens, New York,
aboard JetBlue Airways flight number B6 780 from Montego Bay, Jamaica.

2. Upon his arrival, the defendant FRANKLIN DELANO BROOKS was
selected for an enforcement examination by United States Customs and Border Protection
(“CBP”) officers. A CBP officer conducted a search of the defendant’s baggage, which was
negative

3. During the enforcement examination, the defendant FRANKLIN
DELANO BROOKS Was visibly nervous. His carotid artery Was pulsating, he Was avoiding
eye contact, he hands were fidgeting and he began to stutter when answering questions.

4. During the enforcement examination, the defendant FRANKLIN
DELAN 0 BROOKS was presented with an x-ray consent form, which was read to him, and
which he stated he understood and signed. Shortly thereafter, the defendant admitted that he
had swallowed approximately 120 pellets of narcotics The defendant Was transported to the
medical facility at JFK where an x-ray examination was conducted and revealed the presence

of foreign bodies.

 

1 Because the purpose of this complaint is to set forth only those facts necessary

to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.

Case 1:19-mj-OO333-LB Document 1 Filed 04/10/19 Page 3 of 3 Page|D #: 3

5. As of the date and time of the filing of this complaint, the defendant
FRANKLIN DELANO BROOKS has passed approximately 57 pellets. One of the pellets
was probed and found to contain a substance that field-tested positive for cocaine.

6. The defendant FRANKLIN DELANO BROOKS will be detained at the
JFK medical facility until such time as he has passed all the pellets contained within his
intestinal tract.

WHEREFORE, your deponent respectfully requests that the defendant

FRANKLIN DELANO BROOKS be dealt with according to law

////C»WM O/

THOMAS JACQUES/

Special Agent //

U. S. Department of I-Iomeland Security,
Homeland Security lnvestigations

Sworn to before me this
low arm me » ~.:1 am o

,_\
§ bow f';)?cw\

THE HUNURABD:; tools BLL)L)M
UNITED STATES MAGISTRATE J'UDGE
EASTERN DISTRICT OF NEW YORK

